Campbell, J.,
delivered the opinion of the court.
A justice of the peace has jurisdiction of an action of re-plevin for a horse whose value does not exceed f 150 ; and the fact that damages assessed for the wrongful taking or detention of the property, added to the value of the property, aggregate ipore than $150, does not oust the jurisdiction of the Circuit Court in an appeal from the judgment of a justice of the peace in .such a case. Damages are a mere incident to a ■determination of the right of possession, and if the “ principal of the amount in controversy ” does not exceed $150, a justice of the peace has jurisdiction, and so has the Circuit Court on appeal, whatever may be the amount of the damages assessed for wrongful taking and detention. Bell v. West Point, 51 Miss. 262. Judgment reversed.